Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-30-2003

O'Hanlon v. Chester
Precedential or Non-Precedential: Non-Precedential

Docket No. 02-2155




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"O'Hanlon v. Chester" (2003). 2003 Decisions. Paper 174.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/174


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                        NOT PRECEDENTIAL

                 UNITED STATES COURT OF APPEALS
                      FOR THE THIRD CIRCUIT




            Case Nos: 02-2155, 02-2161, 02-2162 (consolidated)


      MICHAEL O’HANLON; JANETTE O’HANLON; CAP A.M. CORP.;
       JOHN BIRL; FELIX ROMA; RONALD ROMA; MARIE ROMA

                                        v.

     CITY OF CHESTER; DEPARTMENT OF PUBLIC SAFETY FOR THE CITY
OF CHESTER; CITY COUNCIL OF THE CITY OF CHESTER; DOMINIC PILEGGI,
 MAYOR AND COUNCILMAN FOR THE CITY OF CHESTER; PETER SELTZER,
  COUNCILMAN AND DIRECTOR OF DEPARTMENT OF PUBLIC SAFETY FOR
   THE CITY OF CHESTER; CALVIN JOYNER, DIRECTOR OF LICENSE AND
 INSPECTION FOR THE DEPARTMENT OF PUBLIC SAFETY FOR THE CITY OF
CHESTER; MONIR Z. AHMED, DIRECTOR OF LICENSE AND INSPECTION FOR
THE DEPARTMENT OF PUBLIC SAFETY FOR THE CITY OF CHESTER; JOSEPH
   FARRELL, DEPUTY DIRECTOR OF LICENSE AND INSPECTION FOR THE
   DEPARTMENT OF PUBLIC SAFETY FOR THE CITY OF CHESTER; GLENN
HOLT, BUILDING INSPECTOR FOR THE CITY OF CHESTER; ROBERT LEACH,
     HOUSING INSPECTOR FOR THE CITY OF CHESTER; THOMAS BODEN,
             HOUSING INSPECTOR FOR THE CITY OF CHESTER;
    IRVIN LAWRENCE, HOUSING INSPECTOR FOR THE CITY OF CHESTER;
EDWARD BROWN, BUILDING OFFICIAL FOR THE CITY OF CHESTER; JOSEPH
  CLIFFE, CHIEF OF BUREAU OF FIRE FOR THE CITY OF CHESTER; THOMAS
   GROCH, ELECTRICAL INSPECTOR FOR THE CITY OF CHESTER; ROBERT
   WILSON, PLUMBING INSPECTOR FOR THE CITY OF CHESTER; RICHARD
  GRIFFIN, FIRE INSPECTOR FOR THE CITY OF CHESTER; LEO A. HACKETT,
SOLICITOR FOR THE CHESTER-UPLAND SCHOOL DISTRICT; LEO GOSNELL,
                    CHESTER-UPLAND SCHOOL DIST.

                 CAP A.M. Corp., Janette O’Hanlon, Michael O’Hanlon,

                                         Appellants
                        Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                     (Civ. No. 00-664)
                          District Court: Hon. Herbert J. Hutton

                     Submitted Pursuant to Third Circuit LAR 34.1(a)
                                    March 31, 2003

                  Before: McKEE, SMITH and COWEN, Circuit Judges.

                             (Opinion filed: October 30, 2003)

                                          OPINION

McKEE, Circuit Judge.

       The owners of a rental property in the City of Chester, Pennsylvania brought this

civil rights action against the defendants claiming that the defendants had violated the

owners’ civil rights in attempting to enforce various health, fire and safety ordinances.

The district court granted summary judgment in favor of the defendants and dismissed the

suit. This appeal followed. Our review of the district court’s grant of summary judgment

is plenary. Huang v. BP Amoco Corp., 271 F.3d 560, 564 (3d Cir. 2001).

       Inasmuch as the district court (Hutton, J.) has already set forth the factual and

procedural history of this case, it is not necessary to repeat that history here. See

O’Hanlon et al. v. City of Chester et al., No. 00-664, 2002 WL 501138 (E.D. Pa. Mar. 27,

2002). The district court carefully and completely explained its reasons for granting

summary judgment to the defendants in its thoughtful M emorandum Opinion and Order.

We will affirm the district court substantially for the reasons set forth in that



                                               2
Memorandum Opinion.




                          /s/ Theodore A. McKee
                          Circuit Judge




                      3